DETAILED ACTION
This is a non-final office action on the merits in response to communications on 2/15/2022.  Claims 1-18 are pending and addressed below.

Election/Restrictions
Applicant’s election without traverse of group I claims 1-18 in the reply filed on 2/15/2022 is acknowledged.
Claims 19-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "an area" in line 1 and the limitation “an area” in line 3.  It is not known if these two instances are the same or not.  In addition, all subsequent recitations of “the area” is indefinite as which instance they are referring to.
Claim 6 recites the limitation "an area" in line 1 and the limitation “an area” in line 2.  It is not known if these two instances are the same or not.  In addition, all subsequent recitations of “the area” is indefinite as which instance they are referring to.
Claim 9 recites the limitation "an area" in line 1 and the limitation “an area” in line 3.  It is not known if these two instances are the same or not.  In addition, all subsequent recitations of “the area” is indefinite as which instance they are referring to.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9,  10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al. (US 2015/0157182) in view of Gariepy et al. (US 2019/0360835).
Regarding claim 1, NOH et al. teaches:

by a processor, identifying a plurality of consecutive points through the area to be cleaned ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“); 
by the processor, storing the consecutive points in a memory ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”); 

by the processor, generating a temporary map of the portion of the area between the consecutive points based on the collected sensor data; 
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only information with a set distance from the main body 10)
by the processor, using the temporary map of the portion of the area between the consecutive points to generate a cleaning coverage pattern; 
cleaning the area by moving the robotic cleaning device throughout the portion of the area according to the cleaning coverage pattern; 
work including cleaning;
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the 
and 
upon completing the cleaning, while not retaining the temporary map;
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only information with a set distance from the main body 10;   discuss changing traveling direction or traveling path based on sensed obstacles and local area map A, in particular [0078];            in particular [0078]-[0081] discuss avoiding obstacles and changing travel direction/traveling path, and update the local area map A accordingly, [0079] discuss case as shown in FIGS. 7(b) and 8(b);      [0048] discuss “generates a local area map A with respect to all data within a designated distance from the main body 10 … If the main body 10 moves, the controller 200 updates the local area map A with respect to data within the designated distance from the main body 10 by adding new data and deleting unnecessary data 

NOH et al. does not explicitly teach:
points including waypoints;
upon completing work, retaining the consecutive waypoints in the memory;
However, Gariepy et al. teaches
points including waypoints;
upon completing work, retaining the consecutive waypoints in the memory;
(at least [0049] discuss the graphical user-interface device 220, “In some cases, the graphical user-interface device may have its own processor, memory, and/or computer-readable media. In some cases, the graphical user-interface device may use the processor 214, the memory 216, and/or the media 218 of the control system 204”;   figs. 3-4 [0057]-[0068] discuss  graphical user-interface device 300 and inputting of waypoints, in particular [0065]-[0066];   [0082] discuss “a waypoint may differ from a goal in that a waypoint can be labelled, saved, and identified for future use by the vehicle or other vehicles (e.g. via a fleet-management system)”;  [0106]-[0107] discuss “the human operator can edit or supplement the recipe, for example, by defining waypoints for use in the recipe”… “The recipe may be stored in a computer-readable medium on one or both of the vehicle's control system and the graphical 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system and method of NOH et al. with points including waypoints; and upon completing work, retaining the consecutive waypoints in the memory as taught by Gariepy et al. for future use.

Regarding claim 6, NOH et al. teaches:
moving a robotic cleaning device through an area to be cleaned (at least [0022] discuss “The mobile robot 1 performs cleaning by sucking in dust or foreign substances around the mobile robot 1 while moving in a designated area”;  fig. 10 [0070-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed); 
by a processor, identifying a first point and a second point in the area ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“); 
by the processor, storing the first point and the second point in a memory ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been 
by the processor, causing the robotic cleaning device to move from the first point to the second point; 
by at least one sensor that is integral with the robotic cleaning device, collecting sensor data about a first portion of the area as the robotic cleaning device moves from the first point to the second point;
by the processor, generating a temporary map of the first portion of the area based on the collected sensor data; 
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular ;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”; [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only information with a set distance from the main body 10)

cleaning the area by moving the robotic cleaning device throughout the portion of the area according to the cleaning coverage pattern; 
work including cleaning;
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only information with a set distance from the main body 10;   discuss changing traveling direction or traveling path based on sensed obstacles and local area map A, in particular [0078])
and 
upon completing the cleaning of the first portion of the area, while not retaining the temporary map;
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the 

NOH et al. does not explicitly teach:
points including waypoints;
upon completing work, retaining the first waypoint and the second waypoint in the memory;
However, Gariepy et al. teaches
points including waypoints;

(at least [0049] discuss the graphical user-interface device 220, “In some cases, the graphical user-interface device may have its own processor, memory, and/or computer-readable media. In some cases, the graphical user-interface device may use the processor 214, the memory 216, and/or the media 218 of the control system 204”;   figs. 3-4 [0057]-[0068] discuss  graphical user-interface device 300 and inputting of waypoints, in particular [0065]-[0066];   [0082] discuss “a waypoint may differ from a goal in that a waypoint can be labelled, saved, and identified for future use by the vehicle or other vehicles (e.g. via a fleet-management system)”;  [0106]-[0107] discuss “the human operator can edit or supplement the recipe, for example, by defining waypoints for use in the recipe”… “The recipe may be stored in a computer-readable medium on one or both of the vehicle's control system and the graphical user-interface device. As such, the recipe can be made available for future use by the vehicle”) for future use ([0082]);
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system and method of NOH et al. with points including waypoints; and upon completing work, retaining the first waypoint and the second waypoint in the memory as taught by Gariepy et al. for future use.

Regarding claim 9, NOH et al. teaches:
moving a robotic cleaning device through an area to be cleaned (at least [0022] discuss “The mobile robot 1 performs cleaning by sucking in dust or foreign substances around the mobile robot 1 while moving in a designated area”;  fig. 10 [0070-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed); 

by the processor, storing the consecutive points in a memory ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”); 
by at least one sensor that is integral with the robotic cleaning device, collecting sensor data about a portion of the area as the robotic cleaning device moves between the consecutive points;
by the processor, generating a map of the portion of the area between the consecutive points based on the collected sensor data; 
by the processor, storing the map in the memory;
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular ;  [0070] discuss “the controller 200 sets the current 
by the processor, using the map of the portion of the area between the consecutive points to generate a cleaning coverage pattern;
cleaning the area by moving the robotic cleaning device throughout the portion of the area according to the cleaning coverage pattern; 
work including cleaning;
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only 
and 
storing the cleaning coverage pattern in the memory;
the cleaning coverage pattern includes traveling patterns;
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only information with a set distance from the main body 10;   discuss changing traveling direction or traveling path based on sensed obstacles and local area map A, in particular [0078];            in particular [0078]-[0081] discuss avoiding obstacles and changing travel direction/traveling path, and update the local area map A accordingly, [0079] discuss case as shown in FIGS. 7(b) and 8(b);         [0048] discuss “generates a local area map A with respect to all data within a designated distance from the main body 10 … If the main body 10 moves, the controller 200 updates the local area map A with respect to data within the designated distance from the main body 10 by adding new data and deleting unnecessary data according to movement”,     figs. 7(a)-9 [0056]-[0069] discuss deleting old local area map A as robot moves, in particular at least [0065] discuss “When the mobile robot 1 is separated from the obstacles D1 and D2 by a designated distance, the mobile robot 1 deviates from the range of the local area map A 

NOH et al. does not explicitly teach:
points including waypoints;
However, Gariepy et al. teaches
points including waypoints;
Gariepy et al. also teaches:
storing the traveling coverage pattern in the memory;
(at least [0049] discuss the graphical user-interface device 220, “In some cases, the graphical user-interface device may have its own processor, memory, and/or computer-readable media. In some cases, the graphical user-interface device may use the processor 214, the memory 216, and/or the media 218 of the control system 204”;   figs. 3-4 [0057]-[0068] discuss  graphical user-interface device 300 and inputting of waypoints, in particular [0065]-[0066];   [0082] discuss “a waypoint may differ from a goal in that a waypoint can be labelled, saved, and identified for future use by the vehicle or other vehicles (e.g. via a fleet-management system)”;  [0106]-[0107] discuss “the human operator can edit or supplement the recipe, for example, by defining waypoints for use in the recipe”… “The recipe may be stored in a computer-readable medium on one or both of the vehicle's control system and the graphical user-interface device. As such, the recipe can be made available for future use by the vehicle”) for future use ([0082]);


Regarding claim 10, NOH et al. teaches:
cleaning the area by moving the robotic cleaning device throughout the portion of the area according to the cleaning coverage pattern; 
work of the area including cleaning;
([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only information with a set distance from the main body 10;   discuss changing traveling direction or traveling path based on sensed obstacles and local area map A, in particular [0078]);
retaining the consecutive points in the memory upon completing the cleaning/work of the area ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile 

NOH et al. does not explicitly teach:
points including waypoints;
However, Gariepy et al. teaches
points including waypoints;
Gariepy et al. also teaches:
retaining the consecutive points in the memory upon completing the work;
(at least [0049] discuss the graphical user-interface device 220, “In some cases, the graphical user-interface device may have its own processor, memory, and/or computer-readable media. In some cases, the graphical user-interface device may use the processor 214, the memory 216, and/or the media 218 of the control system 204”;   figs. 3-4 [0057]-[0068] discuss  graphical user-interface device 300 and inputting of waypoints, in particular [0065]-[0066];   [0082] discuss “a waypoint may differ from a goal in that a waypoint can be labelled, saved, and identified for future use by the vehicle or other vehicles (e.g. via a fleet-management system)”;  [0106]-[0107] discuss “the human operator can edit or supplement the recipe, for example, by defining waypoints for use in the recipe”… “The recipe may be stored in a computer-readable medium on one or both of the vehicle's control system and the graphical user-interface device. As such, the recipe can be made available for future use by the vehicle”) for future use ([0082]);


Regarding claim 11, NOH et al. teaches:
retaining the map in the memory for a predetermined period after completing the cleaning of the area ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only information with a set distance from the main body 10;   discuss changing traveling direction or traveling path based on sensed obstacles and local area map A, in particular [0078];            in particular [0078]-[0081] discuss avoiding obstacles and changing travel direction/traveling path, and update the local area map A accordingly, [0079] discuss case as shown in FIGS. 7(b) and 8(b);      figs. 7(a)-9 [0056]-[0069] discuss deleting old local area map A as robot moves, in particular at least [0065] discuss “When the mobile robot 1 is separated from the obstacles D1 and D2 by a designated distance, the mobile robot 1 deviates from the range of the local area map A and the map generation unit 240 deletes the information regarding the first to third dummies D1a, D2a, and D1b and stores new information as the local area map”;   therefore, at least the last deleted old local area map A that has data outside of the 

Claims 4, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al. (US 2015/0157182) in view of Gariepy et al. (US 2019/0360835) as applied to claims 1, 9 above, and further in view of Chmura et al. (US 20030229421).
Regarding claim 4, NOH et al. does not explicitly teach:
wherein identifying the consecutive waypoints comprises, by the processor: 
identifying a plurality of locations in which a manually-activated selection is made by an operator when the robotic cleaning device is moved through the area; and 
recording each of the identified locations as one of the consecutive waypoints;
However, Chmura et al. teaches:
wherein identifying the consecutive waypoints comprises, by the processor: 
identifying a plurality of locations in which a manually-activated selection is made by an operator when the robotic cleaning device is moved through the area; and 
recording each of the identified locations as one of the consecutive waypoints;
(at least [0032] discuss “allows a user to "drive" the robotic vacuum throughout the surface area. While the user is performing this function, the controller 12 is… determining a route for the robotic vacuum 10 to traverse in order to clean the surface area based on the environment map, and iv) storing the route for future reference during subsequent robotic operations”) for future reference ([0032]);
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system and method of NOH et al. in view of Gariepy et al. with wherein identifying the consecutive waypoints comprises, by the processor: identifying a plurality of locations in which a manually-activated selection is made by an operator when the robotic cleaning device is moved through the area; and 

Regarding claim 17, NOH et al. does not explicitly teach:
wherein moving the robotic cleaning device through an area to be cleaned comprises manually moving the robotic cleaning device along a desired path through the area to be cleaned;
However, Chmura et al. teaches:
wherein moving the robotic cleaning device through an area to be cleaned comprises manually moving the robotic cleaning device along a desired path through the area to be cleaned;
(at least [0032] discuss “allows a user to "drive" the robotic vacuum throughout the surface area. While the user is performing this function, the controller 12 is… determining a route for the robotic vacuum 10 to traverse in order to clean the surface area based on the environment map, and iv) storing the route for future reference during subsequent robotic operations”) for future reference ([0032]);
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system and method of NOH et al. in view of Gariepy et al. with wherein moving the robotic cleaning device through an area to be cleaned comprises manually moving the robotic cleaning device along a desired path through the area to be cleaned as taught by Chmura et al. for future reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190354106 table I [0042] teaches waypoint is a point on a path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664